Citation Nr: 1207931	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's claim for service connection for PTSD.  However, as discussed in the August 2010 Board decision, the United States Court of Appeals for Veterans Claims (Court) had held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, although the Veteran filed a claim seeking service connection for PTSD specifically, he has been diagnosed with and has sought treatment for a depressive disorder.  Pursuant to the Court's holding in Clemons that VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder, the Board thus found in the August 2010 decision that the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1 (2009).  As such, and in light of the Court's holding in Clemons, the Board amended the issues in the August 2010 decision to include both service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.  

The Board remanded the case, most recently in August 2010, for further notification, evidentiary development, and adjudication.  In particular, in the August 2010 decision, the Board denied the Veteran's claim for service connection for PTSD and remanded his claim for an acquired psychiatric disorder other than PTSD.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain records of the Veteran's claim for benefits from the Social Security Administration (SSA), obtain an expert medical opinion concerning the claimed acquired psychiatric disorder, and then re-adjudicate the claim.  The AOJ provided the Veteran a VCAA-compliant notice letter in August 2010, obtained SSA records, and obtained an addendum VA medical opinion in September 2010.  The Veteran was then provided a supplemental statement of the case in November 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
  
The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2007.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran likely has a depressive disorder that is in part attributable to his active military service.


CONCLUSION OF LAW

The Veteran has depressive disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Louis Stokes VA Medical Center (VAMC) in Cleveland, Ohio, as well as report of VA examination the Veteran underwent in April 2010, with addendum opinion added in September 2010.  Review of the Veteran's service treatment records reveals that they are silent for any complaints of, or treatment for, any psychiatric problems during service.  At the Veteran's September 1969 separation medical examination, he was found to have a normal psychiatric system.  Post-service records from the Veteran's ongoing treatment at the Cleveland VAMC reflect that he has been diagnosed with depressive disorder since at least April 2005 and has received ongoing treatment for the disorder since that time.  In that connection, the Board notes that the Veteran was diagnosed with depressive disorder in April 2005 and again in December 2005.  At an October 2007 psychiatric treatment visit, the diagnosis of depressive disorder was confirmed; subsequent records document that the Veteran has continued to seek psychiatric care at the Cleveland VAMC.

The Veteran underwent VA examination in April 2010.  The examination report recounted the Veteran's military, social, and medical history in considerable detail, including a recounting of the Veteran's identified stressors.  The examiner noted the Veteran's complaints of occasional dreams about his combat experience, which he stated occurred every two to three weeks.  The Veteran further noted that he had intrusive thoughts of his time in the military every couple of days "if something in the environment triggers a memory."  The examiner further noted that the Veteran reported an exaggerated startle response and said that he "tends to lose interest in things."  The examiner recounted the Veteran's post-service psychiatric treatment, noting in particular that his diagnosis at the VAMC had consistently been of major depressive disorder.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified.  However, no etiological opinion was provided.  

Pursuant to the Board's August 2010 remand, VA obtained an addendum medical opinion in September 2010.  Report of that opinion reflects that the examiner reviewed the Veteran's claims file in detail and determined that further psychiatric evaluation of the Veteran was not necessary.  In the opinion, the examiner confirmed the Veteran's diagnosis of depressive disorder, noting that some symptoms were related to events he experienced in service.  Although the examiner found that the majority of the Veteran's symptomatology was linked to non-service-related causes, such as the loss of his job and significant physical problems, he concluded that, giving the Veteran the benefit of the doubt, it was at least as likely as not that "the military related events were a minor contributing cause of the Veteran's depressive problems."

The Veteran has also submitted written statements to VA in support of his claim and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including at his November 2007 hearing, that he believes his current psychiatric disorder is linked to experiences he had in service, including those that led to his receipt of the Combat Action Ribbon.  

In this case, the Veteran's service treatment records reflect that he was not diagnosed with any chronic psychiatric problems during his period of active duty.  However, the competent medical evidence has identified that the Veteran carries a current diagnosis of depressive disorder that is likely linked, at least in part, to his time on active duty.  The VA examiner who provided the medical opinion concerning the Veteran's depressive disorder in September 2010 opined that incidents of the Veteran's service were at least as likely as not a "contributing cause" of the Veteran's depressive disorder.  Importantly, this finding is not contradicted by any medical evidence of record.  The Board thus concludes that the Veteran likely suffers from a depressive disorder that is, at least in part, related to his time on active duty.  

Here, the Board is inclined to give considerable weight to the findings of the VA examiner who provided the September 2010 medical opinion and concluded that the Veteran's depressive disorder was likely related, at least in part, to his experiences on active duty.  In this regard, the Board notes that the September 2010 examiner's opinion is based on a thorough review of the Veteran's medical history and records, as well as the examiner's own expertise.  The Board also notes that, as discussed above, the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, supra.  The Board thus concludes that the Veteran currently suffers from a depressive disorder that is related to his time on active duty.  Based on the foregoing, the Board finds that service connection for the Veteran's depressive disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a depressive disorder is granted.


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


